                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                             Case No. 19-12429

 Douglas R. Majoras
                                                    Chapter 13
 Pamela R. Majoras

 Debtors.                                           Judge Arthur I. Harris

                              OBJECTION TO CHAPTER 13 PLAN


          U.S. Bank Trust National Association, as Trustee of the Chalet Series III Trust

(“Creditor”) by and through their undersigned counsel, hereby objects to the Debtors’ Proposed

Chapter 13 Plan filed on April 30, 2018. This objection is hereby supported by the following

memorandum.

                                         MEMORANDUM

          Creditor holds a secured interest in the Real Estate located at 429 Aldrivh Road,

Vermilion, OH 44089. Debtors filed for relief under Title 11 of the United States Code on April

23, 2019. Prior to the filing of this bankruptcy, the property was sold at foreclosure sale on April

10, 2019. The state court action in Lorain County case number 18CV195463 asserts a docket

entry on April 12, 2019 as follows

          “Sheriff’s Return – I sold within premises to: Federal National Mortgage

          Association (“Fannie Mae”) a corporation organized and existing under the laws of

          the United States of America in the amount of $50,036.00 on 4/10/19 at 10:15am

          (PD Directly to MJ) Ad Id: 1763045 Phil R. Stammitti, Sheriff”.




19-12429-aih        Doc 20     FILED 06/21/19      ENTERED 06/21/19 16:36:50           Page 1 of 3
       The precedent on this matter has long been established. Judge Morgenstern-Clarren

decided this issue clearly in In re: Francis Crawford (232 B.R. 92 (1999) N.D. Ohio) which

states in pertinent part “This Court agrees with the courts which find that the language of §

1322(c)(1) is not ambiguous. The statute says that a default may be cured "until such residence is

sold at a foreclosure sale that is conducted in accordance with applicable nonbankruptcy law[.]"

In light of the conclusion of the foreclosure sale, which was conducted and concluded under

proper Ohio legal procedure and code, prior to the filing of the Bankruptcy, Debtors no longer

have the right to cure and maintain this property under their Proposed Chapter 13 Plan.

       The Chapter 13 Plan does not adequately protect the Creditor’s interest in said property

and should therefore be denied confirmation.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




19-12429-aih      Doc 20     FILED 06/21/19      ENTERED 06/21/19 16:36:50           Page 2 of 3
                                CERTIFICATE OF SERVICE

I certify that on June 21, 2019, a true and correct copy of this Objection was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       Scott W. Paris, Debtors’ Counsel
       sparis@parislawohio.com

       Lauren A. Helbling, Trustee
       ch13trustee@ch13cleve.com

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       Douglas R. Majoras, Debtor
       429 Aldrich Road
       Vermilion, OH 44089

       Pamela R. Majoras, Debtor
       429 Aldrich Road
       Vermilion, OH 44089
                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Attorney for Creditor




19-12429-aih      Doc 20     FILED 06/21/19      ENTERED 06/21/19 16:36:50               Page 3 of 3
